Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 9/29/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ light emitting device, comprising: an anode; a hole injection layer formed on the anode; a hole transport layer formed on the hole injection layer; a light emitting layer formed on the hole transport layer; an electron transport layer formed on the light emitting layer; an electron injection layer formed on the electron transport layer; and a cathode formed on the electron injecting layer, wherein the light emitting layer comprises N stacked light emitting units, each of the light emitting units comprises a thermally activated delayed fluorescence material layer and a quantum dot material layer, light emitted by the thermally activated delayed fluorescence material layer and light emitted by the quantum dot material layer are combined into white light, and N≥1.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art by CN106848080 by Xie, Zai-Feng teaches individual LED layers of thermal activation delayed fluorescent (TADF) LEDlayer”4” and quantum dot LED layer “6” to produce white light. However Xie Zai0-Feng teach TADF LED layer and quantum dot LED layers are separated by cathode conductive layer “5” and scattering layer”7” but not next to each other (see fig.1 and fig. 3)
All other cited references teach mixture of TADF and quantum dot materials but not as separate TADF layer and quantum dot layer as individual layers for light emission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816